DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22 2020 has been entered.
 Receipt of Arguments/Remarks filed on December 22 2020 is acknowledged. Claims 1, 4 and 18-19 were amended. Claims 1-20 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Sowatzke on March 10 2021.


	In the specification at page 6 line 8, page 16 line 31 and page 32 lines 6-7 please replace “FIG. 1” with “The Figure”.

	Please replace the entirety of claim 5 with the following:
The method of claim 3, wherein the biocide composition comprises from about 1 ppm to about 50 ppm of: the quaternary ammonium compound and the glutaraldehyde; the quaternary ammonium compound and the bis-(trichloromethyl)-sulfone; the quaternary ammonium compound, the disodium ethylene bis-dithiocarbamate, and the sodium dimethyldithiocarbamate; the quaternary ammonium compound and 3,5-dimethyl-tetrahydro-2H-1,3,5- thiadiazine-2-thione;  the quaternary ammonium compound, the one or more biocides and further comprising a sulfone; the quaternary ammonium compound, the one or more biocides and further comprising one or more dithiocarbamates; the quaternary ammonium compound, the one or more biocides and further comprising a thiocyanate derivative; the quaternary ammonium compound, the one or more biocides and further comprising a tetrahydro-2H-1,3,5- thiadiazine-2-thione derivative; or the quaternary ammonium compound, the one or more biocides and further comprising a methylenebisthiocyanate.

	Please replace the entirety of claim 20 with the following:
The method of claim 19, wherein the biocide composition comprises from about 1 ppm to about 150 ppm of: the quaternary ammonium compound and the glutaraldehyde; the quaternary ammonium compound and the bis-(trichloromethyl)-sulfone; the quaternary ammonium compound, the disodium ethylene bis-



Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Replace “Fig. 1” with The Figure.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a method for removing and/or reducing microbial growth and biofilm on a hard surface inside an SO2 scrubber comprising dose a biocide composition 2 scrubber in the same manner claimed, with the same biocides as claimed, in the same dose as claimed wherein the scrubber contains both anaerobic and aerobic microorganisms.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616